INTERMEC, INC.
2008 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
 
This Restricted Stock Unit Agreement (the “Agreement”) is made as of ___________
_____, 20____ between Intermec, Inc., a Delaware corporation (the “Company”),
and [Name] (the “Participant” or "you").
 
WHEREAS, the Company’s 2008 Omnibus Incentive Plan (the “Plan”) was adopted by
the Board of Directors of the Company on March 19, 2008, and approved by the
stockholders of the Company on May 23, 2008; and
 
WHEREAS, [If applicable:  as an inducement to you to remain in the employ of the
Company or one of its Related Companies (collectively, the “Company”),] the
Company desires to award you restricted Stock Units (as that term is defined in
the Plan) in accordance with the terms and conditions of the Plan and this
Agreement.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and you hereby agree as follows:
 
1.         Award.              The Company hereby grants you [If applicable:, as
a matter of separate inducement and agreement, and not in lieu of salary or
other compensation for services,] an Award of [__________] restricted Stock
Units (“RSUs”) comprising the right to receive shares of the Common Stock, par
value $.01 per share, of the Company (the “Common Stock”) on the terms and
conditions hereinafter set forth (the “Awarded Shares”), such number of Awarded
Shares to be subject to adjustment as provided in Section 14.1 of the Plan. You
shall have no obligation to pay the Company additional consideration for the
Awarded Shares.  The Grant Date for the RSUs is __________, 20____.
 
The Plan, a copy of which has been made available to you, is incorporated herein
by reference and is made part of this Agreement as if fully set forth herein. By
accepting the Award, you also acknowledge receipt of the Plan and the plan
summary for the Plan.  You are encouraged to review the Company's most recent
annual report and proxy statement, which may be found at
www.intermec.com.  Capitalized terms used in this Agreement which are not
defined herein shall have the meanings assigned to such terms in the Plan, it
being understood that the terms “restricted Stock Units” and “RSUs” shall mean
and refer to the right to receive only the Awarded Shares. This Agreement is
subject to, and the Company and you agree to be bound by, all of the terms and
conditions of the Plan as the same exist at the time this Agreement became
effective. The Plan shall control in the event there is any express conflict
between the Plan and the terms hereof and with respect to such matters as are
not expressly covered in this Agreement. The Company hereby reserves the right
to alter, amend, modify, restate, suspend or terminate the Plan and this
Agreement in accordance with Section 16.1 of the Plan, but no such subsequent
amendment, modification, restatement, or termination of the Plan or this
Agreement shall adversely affect in any material way your rights under this
Agreement without your written consent.  This Agreement shall be subject,
without further action by the Company or you, to such amendment, modification or
restatement.
 
2.         Restriction Period.  Subject to the provisions of Paragraph 3 of this
Agreement, there shall be a Period of Restriction (the “Restriction Period”)
[MODIFY AS APPROPRIATE:  beginning on the Grant Date and ending on the [___]
anniversary of the Grant Date (the “Vesting Date”)].  Except as otherwise
provided in Paragraph 3 hereof, all RSUs still subject to restriction on the
date of your Termination of Service shall be forfeited by you.
 
3.         Termination Due to Death or Disability or Change of
Control.  Notwithstanding any other provision of this Agreement, all RSUs
granted hereunder still subject to restriction shall become fully vested and
free of all restrictions to the full extent of the original grant upon the
occurrence of either of the following events: (a) your Termination of Service by
reason of death or (b) your Termination of Service by reason of Disability.  The
effect of a Change of Control on the RSUs shall be governed by the terms of a
Company change of control policy or agreement as then in effect and applicable
to the RSUs.   In the event no policy or agreement addresses the effect of a
Change of Control on the RSUs, the terms of the Plan shall govern.
 
4.         Nontransferability.  Until the earlier of (a) the end of the
Restriction Period with respect to any of the RSUs granted hereunder or (b) the
vesting of such RSUs in accordance with the provisions of this Agreement or the
Plan, you shall not be permitted to sell, assign, transfer, pledge, or otherwise
encumber the RSUs or the Awarded Shares.
 
5.         Form and Timing of Payment.  If and when the Restriction Period ends
with respect to RSUs awarded hereunder without a prior forfeiture of such RSUs,
or if and when RSUs vest pursuant to the provisions of Paragraph 3 hereof, and
subject to the payment of withholding taxes as provided in Paragraph 7 hereof,
the Company will direct its transfer agent to issue to you within thirty (30)
days after such event, in uncertificated form, the number of unrestricted shares
of Common Stock equal to the number of RSUs as to which the Restriction Period
has ended or that have vested pursuant to Paragraph 3.
 
6.         Rights as a Stockholder.  Except as otherwise provided in this
Agreement or the Plan, you shall not have any rights of a stockholder with
respect to the RSUs or, prior to vesting, the Awarded Shares.
 
7.         Withholding Taxes.  No later than the date as of which an amount
first becomes includable in your gross income for federal income tax purposes
with respect to any Awarded Shares, you shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local, or foreign taxes of any kind required by law to be withheld by the
Company with respect to such amount.  Unless otherwise determined by the
Committee, withholding obligations (up to the minimum statutory amount required
to be withheld by the Company) may be settled with shares of Common Stock,
including the Awarded Shares that give rise to the withholding requirement or
shares of Common Stock already owned by you.  The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company and its Related Companies shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment otherwise due to you. You,
therefore, hereby unconditionally and irrevocably elect, notwithstanding
anything to the contrary in this Paragraph 7 or elsewhere in this Agreement, to
satisfy any and all federal, state, local, and foreign taxes of any kind that
may be withheld by the Company in connection with your Awarded Shares (the
“Withholding Taxes”) by electing one of the following options; provided that in
all cases, the Company shall have the right to receive not less than the minimum
amount of the Withholding Taxes that the Company is required by law to withhold
(the “Mandatory Withholding Taxes”); and further provided that an amount equal
to the Mandatory Withholding Taxes in respect of any cash payment to you shall
be withheld from any such cash payment:
 
1


OPTION 1:
 
 
¨
Authorizing and directing the Company to deduct from the total number of shares
of Common Stock issued and deliverable to you pursuant to this Agreement the
number of shares having a value equal to the Mandatory Withholding Taxes.

 
OPTION 2:

 
 
¨
Paying to the Company in cash an amount up to the Withholding Taxes but not less
than the Mandatory Withholding Taxes.

 
OPTION 3:
 
 
¨
Tendering to the Company the number of unrestricted shares of Common Stock owned
by you prior to the date on which Withholding Taxes are due and having a value
equal to the Mandatory Withholding Taxes.

 
In the event that none of the payment options set forth above is specified, your
election shall be deemed to be Option 1, and the Company shall proceed
accordingly.  The Company may refuse to deliver the Awarded Shares if you fail
to comply with your obligations in connection with the Withholding Taxes as
described in this Paragraph 7.
 
Regardless of any action the Company takes with respect to any or all
Withholding Taxes, you acknowledge that the ultimate liability for all
Withholding Taxes legally due by you is and remains your responsibility and that
the Company (a) makes no representations or undertakings regarding the treatment
of any Withholding Taxes in connection with any aspect of the RSUs, including
the grant, lapse of the Restriction Period or other vesting of the RSUs, the
subsequent sale of shares of Common Stock received upon lapse of the Restriction
Period or other vesting of the RSUs, if any, and the receipt of any dividends or
dividend equivalents; and (b) does not commit to structure the terms of the
Award or any aspect of the Award to reduce or eliminate your liability for
Withholding Taxes.
 
8.         Miscellaneous
 
(a)         You understand and acknowledge that you are one of a limited number
of employees of the Company and its Related Companies who have been selected to
receive grants of RSUs and that your Award is considered Company confidential
information. You hereby covenant and agree not to disclose the Award of RSUs
pursuant to this Agreement to any other person except (i) your immediate family
and legal or financial advisors who agree to maintain the confidentiality of
this Agreement, (ii) as required in connection with the administration of this
Agreement and the Plan as it relates to this Award or under applicable law, and
(iii) to the extent the terms of this Award have been publicly disclosed.
 
(b)         The grant of RSUs to you in any year shall give you neither any
right to similar grants in future years nor any right to be retained in the
employ or service of the Company or its Related Companies, such employment being
terminable to the same extent as if the Plan and this Agreement were not in
effect. The right and power of the Company and its Related Companies to dismiss
or discharge you is specifically and unqualifiedly unimpaired by this Agreement.
 
(c)         Each notice relating to this Agreement shall be in writing and
delivered in person or by mail to the Company at its office, 6001 36th Avenue
West, Everett, WA 98203-1264, to the attention of the Company’s Secretary or at
such other address as the Company may specify in writing to you by a notice
delivered in accordance with this paragraph.  All notices to you shall be
delivered to you at your address specified below or at such other address as you
may specify in writing to the Secretary of the Company by a notice delivered in
accordance with this Paragraph 8(c).
 
(d)         This Agreement, including the provisions of the Plan incorporated by
reference herein, comprises the whole Agreement between the parties hereto with
respect to the subject matter hereof, and shall be governed by and construed in
accordance with the laws of the State of Washington, U.S.A., without reference
to principles of conflicts of law.  This Agreement shall become effective when
it has been executed or accepted electronically by the Company and you.  For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the grant of this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Washington, U.S.A., and agree that such litigation shall be conducted only in
the courts of Washington, U.S.A., or the federal courts for the United States
for the Western District of Washington, and no other courts where this grant is
made and/or to be performed.
 
(e)         This Agreement shall inure to the benefit of and be binding upon
each successor of the Company and, to the extent specifically provided herein
and in the Plan, shall inure to the benefit of and shall be binding upon your
heirs, legal representatives, and successors.
 
(f)         If any provision of this Agreement shall be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining provisions of this Agreement.
 
(g)         This Agreement may be executed in separate counterparts, each of
which when so executed and delivered will be an original, but all of which
together will constitute one and the same instrument. In pleading or proving
this Agreement, it will not be necessary to produce or account for more than one
such counterpart.
 
(h)           Payments made pursuant to this Agreement are intended to qualify
for an exception from Section 409A of the Code.  Notwithstanding any other
provision in this Agreement and the Plan, the Company, to the extent it deems
necessary or advisable in its sole discretion, reserves the right, but shall not
be required, to unilaterally amend or modify this Agreement and/or the Plan so
that the RSUs granted to you qualify for exemption from or comply with Section
409A; provided, however, that the Company makes no representations that the RSUs
shall be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to the RSUs.  Also notwithstanding the
foregoing, if at the time of a scheduled Vesting Date, including one provided
for under Paragraph 3 of this Agreement, you are a "specified employee" of the
Company within the meaning of that term under Section 409A and as determined by
the Company, and payment would be treated as a payment made on "separation from
service" within the meaning of that term under Section 409A, then, if such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A, the payment shall be delayed until the date
which is six months after the date of such separation from service or if earlier
the date of your death.
 
 
2


 
IN WITNESS WHEREOF, this Agreement is executed by you and by the Company through
its duly authorized officer or officers as of the day and year first above
written.
 
INTERMEC, INC.






By:  ____________________________                                                              
Patrick J. Byrne
        Chief Executive Officer and President


Dated:  ________________________________                                PARTICIPANT:
(One of the boxes under Paragraph 7 must be checked)

                          ___________________________
                         NAME

 
3


 
 